Citation Nr: 0720684	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-03 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for diabetic 
nephropathy.  

2.  Entitlement to service connection for peripheral 
neuropathy of both upper extremities.  

3.  Entitlement to service connection for arteriosclerotic 
heart disease.  

4.  Entitlement to service connection for diabetic 
retinopathy.  

5.  Entitlement to service connection for left carpal tunnel 
syndrome.  

6.  Entitlement to service connection for right carpal tunnel 
syndrome.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to an effective date of October 31, 2002, for 
the grant of service connection for diabetes mellitus, type 
II.  


9.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, secondary to 
diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from various RO rating decisions.  In May 
2006, the Board remanded the case.  The veteran testified 
before the Board in September 2006.  

The issue of entitlement to an effective date of October 31, 
2002, for the grant of service connection for diabetes 
mellitus, type II is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  On September 21, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal in regard to the 
issue of entitlement to service connection for diabetic 
nephropathy is requested.  

2.  On September 21, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal in regard to the 
issue of entitlement to service connection for peripheral 
neuropathy of both upper extremities is requested.  

3.  On September 21, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal in regard to the 
issue of entitlement to service connection for 
arteriosclerotic heart disease is requested.  

4.  On September 21, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal in regard to the 
issue of entitlement to service connection for diabetic 
retinopathy is requested.  

5.  On September 21, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal in regard to the 
issue of entitlement to service connection for left carpal 
tunnel syndrome is requested.  

6.  On September 21, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal in regard to the 
issue of entitlement to service connection for right carpal 
tunnel syndrome is requested.  

7.  On September 21, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal in regard to the 
issue of entitlement to service connection for hypertension 
is requested.  

8.  Peripheral neuropathy of the bilateral lower extremities 
is attributable to service-connected diabetes mellitus, type 
II.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran in regard to the issue of entitlement to service 
connection for diabetic nephropathy have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran in regard to the issue of entitlement to service 
connection for peripheral neuropathy of both upper 
extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran in regard to the issue of entitlement to service 
connection for arteriosclerotic heart disease have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran in regard to the issue of entitlement to service 
connection for diabetic retinopathy have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

5.  The criteria for withdrawal of a Substantive Appeal by 
the veteran in regard to the issue of entitlement to service 
connection for left carpal tunnel syndrome have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).



6.  The criteria for withdrawal of a Substantive Appeal by 
the veteran in regard to the issue of entitlement to service 
connection for right carpal tunnel syndrome have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

7.  The criteria for withdrawal of a Substantive Appeal by 
the veteran in regard to the issues of entitlement to service 
connection for hypertension have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

8.  Peripheral neuropathy of the bilateral lower extremities 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissed Appeal

The Board must dismiss the claims for service connection for 
diabetic nephropathy, peripheral neuropathy of both upper 
extremities, arteriosclerotic heart disease, diabetic 
retinopathy, left carpal tunnel syndrome, right carpal tunnel 
syndrome, and hypertension.  

The VA Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
which are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  Final decisions on such appeals shall be made 
by the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).



The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  In addition, a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. § 
20.204(c).  Such withdrawal of a substantive appeal must be 
on the record at a hearing; otherwise, it must be in writing.  
38 C.F.R. § 20.204(a).

In this case, the RO denied service connection for diabetic 
nephropathy, peripheral neuropathy of both upper extremities, 
arteriosclerotic heart disease, diabetic retinopathy, left 
carpal tunnel syndrome, right carpal tunnel syndrome, and 
hypertension in an April 2003 rating decision.  

The veteran timely filed a notice of disagreement with the 
RO's decision, and the RO issued a statement of the case in 
December 2003.  The veteran then perfected his appeal with a 
timely substantive appeal.  However, at the September 2006 
Board hearing, and in a statement signed in September 2006, 
the veteran specifically withdrew his appeal of these issues.  

Since the veteran has withdrawn his appeal as to the issues 
of service connection for diabetic nephropathy, peripheral 
neuropathy of both upper extremities, arteriosclerotic heart 
disease, diabetic retinopathy, left carpal tunnel syndrome, 
right carpal tunnel syndrome, and hypertension, there remain 
no allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.  

Accordingly, the Board dismisses these issues.




II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  Further discussion of these duties to notify 
and assist, however, is not necessary with regard to the 
claim for service connection for peripheral neuropathy of the 
bilateral lower extremities, secondary to diabetes mellitus, 
type II because the Board's decision is fully favorable on 
this issue.

The Board finds that a grant of service connection for 
peripheral neuropathy of the bilateral lower extremities 
secondary to diabetes mellitus is supportable.  In April 
2003, the AOJ granted service connection for diabetes 
mellitus and denied service connection for peripheral 
neuropathy of the lower extremities secondary to diabetes 
mellitus.  The Board notes that on VA examination in April 
2003, no evidence of diabetic neuropathy was noted.  The 
examiner stated that, "[t]here is no objective clinical 
evidence of diffuse upper extremity or lower extremity 
diabetic neuropathy at this time."  

A more recent private record of treatment, however, dated in 
May 2005, shows a diagnosis of peripheral neuropathy.  In 
addition, in September 2006, the veteran's private physician 
noted that that the veteran had peripheral neuropathy which 
produced a great deal of pain in the legs.  The physician 
stated that, "[h]e is also a diabetic and had exposure to 
Agent Orange in Vietnam between October 1967 and October 
1968.  His neuropathy has been diagnosed in my office with an 
EMG study.  The neuropathy is secondary to diabetes and not 
to compression."  The Board notes that while the May 2005 VA 
examiner found no neuropathy "at this time," the favorable 
new opinion is more recent, is from a board-certified 
neurologist, and is probative.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

The appeal in regard to the issue of entitlement to service 
connection for diabetic nephropathy is dismissed.  

The appeal in regard to the issue of entitlement to service 
connection for peripheral neuropathy of both upper 
extremities is dismissed

The appeal in regard to the issue of entitlement to service 
connection for arteriosclerotic heart disease is dismissed

The appeal in regard to the issue of entitlement to service 
connection for diabetic retinopathy is dismissed.  

The appeal in regard to the issue of entitlement to service 
connection for left carpal tunnel syndrome is dismissed.  

The appeal in regard to the issue of entitlement to service 
connection for right carpal tunnel syndrome is dismissed.  

The appeal in regard to the issues of entitlement to service 
connection for hypertension is dismissed.  

Service connection for peripheral neuropathy of the bilateral 
lower extremities is granted.  


REMAND

In regard to an effective date of October 31, 2002, for the 
grant of service connection for diabetes mellitus, type II, 
the Board notes that at a hearing before the undersigned 
Acting Veterans Law Judge in September 2006, the veteran's 


representative testified that the RO computer database, to 
include "Map-D" records, reflects that a claim was filed on 
October 31, 2002, and subsequently cancelled.  Transcript at 
4 (2006).  In addition, the representative indicated that a 
relevant internal Form ADVA-03 may be in existence.  Id. at 8 
(2006).  The records have not been associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the 
claims file any pertinent records, dated 
in 2002, including "Map-D" records, that 
have not been associated with the claims 
file.  

2.  The AOJ should request that the 
veteran and/or his representative provide 
any documents in their possession 
pertaining to an October 2002 claim for 
diabetes mellitus, type II, to include a 
Form ADVA-03.  

3.  Thereafter, the AOJ should 
readjudicate the claim of entitlement to 
an effective date of October 31, 2002, for 
the grant of service connection for 
diabetes mellitus, type II.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


